Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on October 22, 2020. 
Applicant’s cancellation of Claims 6, 14, and 18-19 has been acknowledged.
Applicant’s amendment to the dependency of Claim 20 has been acknowledged.
The applicant’s amendment to claims 1 and 5 regarding the indefiniteness has been considered and is persuasive, therefore the 35 USC § 112(b) rejections to Claims 1 and 5 have been withdrawn.  The claim objection is also withdrawn due to the amendment of Claim 5. 
Applicant’s amendments to Claims 1, 5, 7, 9, 10, 16, and 17 regarding the data readout “when magnetization is zero and the subject's heart is in diastole” and “the combined dark-blood and saturation preparation step comprises a non-selective inversion pulse which inverts the magnetization for all slices of the tissue” necessitated the new grounds of rejection set forth in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170074959 A1), and further in view of Ridgeway NPL 2015 “Black Blood Versus Bright Blood Imaging”.
Regarding Claim 1, Li et al. hereinafter Li discloses A computer-implemented method for performing a cardiovascular T1-weighted turbo-spin-echo magnetic resonance imaging sequence (Para [0036] - “FIG. 9 depicts a view of a system 100 that can be used to accomplish the inventive methods.” Fig. 9 consists of a computer and a processor therefor the methods disclosed are computer implemented methods of “time-efficient T1w whole-heart coronary plaque imaging” – Para [0051]), comprising: 
receiving a physiological signal from a subject, the physiological signal representative of the subject's heartbeat (Para [0028] – the pulse sequence is ECG gated therefore the ECG wave which is known in the art as a physiological signal is received to perform the pulse sequence);
performing dark-blood preparation according to a trigger pulse of N, wherein the dark- blood preparation occurs only in every Nth heartbeat and N is greater than 1 (Abstract – “the invention teaches using interleaved preparatory pulses”, Para [0028] – “the IR pulse is played out every other 
performing a data readout in every Nth heartbeat, wherein the data readout includes capturing imaging data associated with an imaging slice (Fig.6, Para [0005] – “applying readout pulses to the object; (d) acquiring imaging data in an interleaved fashion for different sets of images of the object during repetitions, wherein each set of images has a different contrast weighting”, therefore a data readout is performed for black-blood images at every two heartbeats and the data readout includes imaging data (Fig.2));
performing a steady-state maintenance step, wherein the steady-state maintenance steps are performed only for every heartbeat which does not include a data readout (Fig.6B “shows a simulated steady-state signal behavior of different tissue types” therefore in order to keep the steady-state someone who only wants dark-blood imaging could characterize the bright-blood imaging step as at the steady-state maintenance step);
reconstructing a T1-weighted image of the imaging slice based on the imaging data received as a result of data readouts performed in every Nth heartbeat (Fig. 2 show the k-space data being reconstructed into MRI images and paragraph [0051] states that T1-weighted imaging was performed, it is interpreted the reconstruction occurs for every Nth heartbeat where black blood preparation occurs and black blood data is read out).
Conversely Li does not teach preforming a data readout when magnetization is zero and the subject's heart is in diastole.
However Ridgeway discloses preforming a data readout when magnetization is zero (Pg. 100 Fig. 12.3 – “After a prescribed recovery period, chosen as the time taken for the blood magnetization to reach zero (solid red line), an excitation pulse, C, is applied to generate a signal dependent on the current value the z-magnetization of tissue and blood within the slice” the generated signal is 
Li and Ridgeway are both analogous arts considering they are both in the field of black-blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate data readout in diastole with zero magnetization of Ridgeway to achieve the same results. One would have motivation to combine because “suppression of the blood pool signal is more consistent using this method” (Pg. 101 Fig.12.4).
Regarding Claim 2, Li and Ridgeway discloses all the elements of the claimed invention as cited in claim 1.
Li further discloses wherein the physiological signal is an electrocardiogram wave (Para [0028] – the pulse sequence is ECG gated therefore the ECG wave which is known in the art as a physiological signal is received to perform the pulse sequence).
Regarding Claim 3, Li and Ridgeway discloses all the elements of the claimed invention as cited in claims 1 and 2.
Li discloses wherein the dark-blood preparation is triggered by at the R-wave preceding every Nth heartbeat (Para [0028] – the pulse sequence is ECG gated, the reference does not specify prospective or retrospective gating therefore based on the labeling of the R-wave in figures 1 and 6A it is interpreted that the IR pulse (dark-blood prep) is triggered by the R-wave.
Regarding Claim 7, Li and Ridgeway disclose all the elements of the claimed invention as cited in claim 1.
Li further discloses the steady-state maintenance step is a slice selective saturation pulse (Fig.6B “shows a simulated steady-state signal behavior of different tissue types” therefore in order to keep the 
	Li does not teach a slice selective saturation pulse which saturates the magnetization of the tissue and does not include a data readout.
However Ridgeway discloses a slice selective saturation pulse which saturates the magnetization of the tissue (Pg. 98, second bullet point – “The second 180° pulse re-inverts the magnetisation only within a slice that encompasses the slice to be imaged.”) and does not include a data readout. (Pg.100, Fig.12.3 – “After a prescribed recovery period, chosen as the time taken for the blood magnetisation to reach zero ( solid red line ), an excitation pulse, C , is applied to generate a signal dependent on the current value the z-magnetisation of tissue and blood within the slice.”, therefore the generated signal is interpreted as the data readout and the slice-selective RF pulse (B) does not include a data readout).
Li and Ridgeway are both analogous arts considering they are both in the field of black-blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate slice-selective saturation pulse with no data readout of Ridgeway to achieve the same results. One would have motivation to combine because “suppression of the blood pool signal is more consistent using this method” (Pg. 101 Fig.12.4).
Regarding Claim 10, Li discloses a computer-implemented method for producing a cardiovascular T1-weighted (Para [0051] - “time-efficient T1w whole-heart coronary plaque imaging”) magnetic resonance image (Para [0036] - “FIG. 9 depicts a view of a system 100 that can be used to accomplish the inventive methods.” Fig. 9 consists of a computer and a processor therefor the methods disclosed are computer implemented methods of “applying an image reconstruction scheme described 
	receiving a parameter representative of a subject's heartrate (Para [0028] – the pulse sequence is ECG gated therefore the ECG wave which is known in the art as a physiological signal is received to perform the pulse sequence, Para [0030] lists imaging parameters and states “scan time 0.5-60 minutes depending on heart rate” therefore it is interpreted the heart rate value could be a common statistical parameter of the heart rate including average, min, max);
determining a trigger pulse value N for an MRI sequence based on the parameter representative of the subject's heartrate (Para [0028] – the pulse sequence is ECG gated therefore the ECG wave which is known in the art as a physiological signal is received to perform the pulse sequence, Para [0030] lists imaging parameters and states “scan time 0.5-60 minutes depending on heart rate” therefore the imaging parameters dependent on the heart rate can be used to determine the trigger pulse);
performing the MRI sequence (Fig. 6), including:  
performing dark-blood preparation according to a trigger pulse of N, wherein the dark-blood preparation occurs only in every Nth heartbeat (Fig.6 – the inversion recovery pulse is described as a preparation pulse which occurs in the dark-blood imaging heart beat and occurs every two heart beats therefore it is triggered to pulse every two heart beats);
performing one of a data readout or a steady-state maintenance step for every heartbeat, wherein the data readout includes capturing imaging data associated with an imaging slice (Fig.6 – Fig.6B “shows a simulated steady-state signal behavior of different tissue types” therefore in order to keep the steady-state someone who only wants dark-blood imaging could characterize the bright-blood imaging step as at the steady-state maintenance step, Para [0005] – “applying readout pulses to the object; (d) acquiring imaging data in an interleaved fashion for different sets of images of the object during repetitions, wherein each set of images has a different contrast weighting”, therefore a data 
and reconstructing a T1-weighted image of the imaging slice based on the imaging data received as a result of the data readouts (Fig. 2 show the k-space data being reconstructed into MRI images and paragraph [0051] states that T1-weighted imaging was performed).
Conversely Li does not teach the data readout includes capturing imaging data associated with an imaging slice when magnetization is zero and the subject's heart is in diastole, and both the data readout and the steady-state maintenance step saturate the magnetization of the tissue.
However Ridgeway discloses the data readout includes capturing imaging data associated with an imaging slice when magnetization is zero (Pg. 100 Fig. 12.3 – “After a prescribed recovery period, chosen as the time taken for the blood magnetization to reach zero (solid red line), an excitation pulse, C, is applied to generate a signal dependent on the current value the z-magnetization of tissue and blood within the slice” the generated signal is interpreted as a data readout which occurs when magnetization is zero) and the subject's heart is in diastole (Pg.101 Fig. 12.4 – “The image in ( b ) is acquired in diastole using a Black-Blood preparation pulse”), and both the data readout and the steady-state maintenance step saturate the magnetization of the tissue (Pg.100 – the slice-selective pulse occurring after the non-selective pulse is interpreted as a steady-state pulse).
Li and Ridgeway are both analogous arts considering they are both in the field of black-blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate data readout in diastole with zero magnetization of Ridgeway to achieve the same results. One would have motivation to combine because “suppression of the blood pool signal is more consistent using this method” (Pg. 101 Fig.12.4).
Regarding Claim 11, Li and Ridgeway disclose all the elements of the claimed invention as cited in claim 10.
Li also discloses wherein the parameter representative of the subject's heartrate is a physiological signal (Para [0028] – the pulse sequence is ECG gated and the ECG wave that provides the subjects heart rate is known in the art as a physiological signal, Para [0030] lists imaging parameters and states “scan time 0.5-60 minutes depending on heart rate” therefore it is interpreted the heart rate value could be a common statistical parameter of the heart rate including average, min, max).
Regarding Claim 15, Li and Ridgeway disclose all the elements of the claimed invention as cited in claim 10.
Li also discloses wherein the maintenance steady- state step includes a data readout that produces a data set which is not used in the image reconstruction collected (Fig.6B “shows a simulated steady-state signal behavior of different tissue types” therefore in order to keep the steady-state someone who only wants dark-blood imaging could characterize the bright-blood imaging step as at the steady-state maintenance step, Fig.6, Para [0005] – “applying readout pulses to the object; (d) acquiring imaging data in an interleaved fashion for different sets of images of the object during repetitions, wherein each set of images has a different contrast weighting” therefore data readouts are performed at both the dark-blood heartbeats and the bright-blood heartbeats (steady-state step) where in order to keep the steady-state someone who only wants dark-blood imaging could discard the bright-blood data where it would not be used in image reconstruction). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170074959 A1), Ridgeway NPL 2015 “Black Blood Versus Bright Blood Imaging”, and further in view of Spicher et al. NPL 2016 “Initial evaluation of prospective cardiac triggering using photoplethysmography signals recorded with a video camera compared to pulse oximetry and electrocardiography at 7T MRI”.
Regarding Claim 4, Li and Ridgeway disclose all the elements of the claimed invention as cited in claim 1.
Conversely Li and Ridgeway do not teach wherein the physiological signal is a pulse oximetry wave.
However Spicher et al. hereinafter Spicher discloses wherein the physiological signal is a pulse oximetry wave (Pg.2 Background-Para.2 “In transmissive PO (pulse oximetry), a contact probe is applied to the fingertip or earlobe that measures the changing attenuation of light throughout the cardiac cycle. In reflectance PO, the light reflected from the skin is measured. In either case, the rise and fall of the PPG signal is associated with systole and diastole, making it suitable for cardiac triggering.”)
Li and Spicher are both analogous arts considering they are both in the field of cardiac MRI triggering.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Ridgeway to incorporate the pulse oximetry as a physiological signal of Spicher to achieve the same results. One would have motivation to combine because “In clinical practice, PO and ECG are often favored due to their good performance regarding the trade-off between accuracy and set-up time.” (Pg.2 Background-Para.2).
Claims 5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170074959 A1), Ridgeway NPL 2015 “Black Blood Versus Bright Blood Imaging”, and further in view of Foo et al. NPL 2015 “Methods for Cardiac Magnetic Resonance Imaging”.
Regarding Claim 5, Li and Ridgeway further disclose all the elements of the claimed invention as cited in claim 1.
Li further discloses a steady-state maintenance step maintenance step (Fig.6B “shows a simulated steady-state signal behavior of different tissue types” therefore in order to keep the pulses occurring in the bright blood imaging R-R interval are steady-state maintenance pulses, Fig.6).

However Foo et al. hereinafter Foo discloses no imaging data being collected in the steady state maintenance step (Pg. 4, Fig. 13-3 – Image acquisition occurs every two heartbeats therefore it is interpreted the pulse outside of the image acquisition are steady-state pulses where image acquisition does not occur).
Li and Foo are both analogous arts considering they are both in the field of cardiac MRI imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Ridgeway to incorporate steady state pulses with no image acquisition of Foo to achieve the same results. One would have motivation to combine because it allows “for a more complete recovery of the longitudinal magnetization (in the second R–R interval), for increased image SNR.” (Pg. 3-4 bridging paragraph).
Regarding claim 17, Li discloses a T1-weighted turbo-spin-echo magnetic resonance imaging system configured to capture data associated with a subject's heart during a time period and produce MR images (Para [0008] and para [0039] – the invention teaches a non-transitory machine-readable medium which is interpreted as being part of the system has machine executable instructions for one or more processors including acquiring data and producing images), comprising:
a dark-blood preparation module configured to perform dark-blood preparation during every Nth heartbeat within the time period (Para [0008] – “one or more processors of a magnetic resonance imaging (MRI) machine to execute a method that includes: (a) using a radio frequency (RF) coil to apply none, one, or more preparatory pulses during each of one or more repetition period”, based on Fig. 6 the repetition period for the dark-blood prep (IR pulse) is every two heart beats);
a data capture module configured to perform data readouts to capture imaging data (Para [0008] – “one or more processors of a magnetic resonance imaging (MRI) machine to execute a method 
and an image reconstruction module configured to reconstruct a T1-weighted image based on the imaging data (Para [0039] – “one or more processors of a magnetic resonance imaging (MRI) machine (such as any of those described herein) to execute a method, including... applying an image reconstruction scheme described herein to reconstruct one or more images of one or more objects”, it is interpreted that a separate processor is used for each of the methods)
Conversely Li does not teach perform dark-blood preparation through double inversion, capture imaging data of an imaging slice when magnetization is zero and the subject's heart is in diastole, imaging data captured during every Nth heartbeat.
However Ridgeway discloses perform dark-blood preparation through double inversion (Pg. 98 first and second bullet points – “The first 180° pulse inverts the magnetisation of all blood and tissues within range of the RF body transmitter coil. The second 180° pulse re-inverts the magnetisation only within a slice that encompasses the slice to be imaged”), 
capture imaging data of an imaging slice when magnetization is zero and the subject's heart is in diastole (Pg. 100 Fig. 12.3 – “After a prescribed recovery period, chosen as the time taken for the blood magnetization to reach zero (solid red line), an excitation pulse, C, is applied to generate a signal dependent on the current value the z-magnetization of tissue and blood within the slice” the generated signal is interpreted as a data readout which occurs when magnetization is zero, Pg.101 Fig. 12.4 – “The image in ( b ) is acquired in diastole using a Black-Blood preparation pulse”, Pg.101 Fig. 12.4 shows an image taken with the dark-blood sequence therefore it is interpreted a processor was involved to capture the data from excitation pulse C),

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate data readout in diastole with zero magnetization of Ridgeway to achieve the same results. One would have motivation to combine because “suppression of the blood pool signal is more consistent using this method” (Pg. 101 Fig.12.4).
Conversely Li and Ridgeway do not teach imaging data captured during every Nth heartbeat 
However Foo discloses imaging data captured during every Nth heartbeat (Pg.4 Fig. 13.3 – image acquisition occurs every 2 heartbeats, Pg.5 Fig. 13-5 – images were formed using the two R-R black blood sequence (bottom row ) therefore it is interpreted a processor was involved to capture the data and reconstruct the data into an image).
Li and Foo are both analogous arts considering they are both in the field of cardiac MRI imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Ridgeway to incorporate capturing images every two heartbeats of Foo to achieve the same results. One would have motivation to combine because it allows “for a more complete recovery of the longitudinal magnetization (in the second R–R interval), for increased image SNR.” (Pg. 3-4 bridging paragraph).
Regarding Claim 20, Li, Ridgeway, and Foo disclose all the elements of the claimed invention as cited in claim 17.
Li also discloses wherein the dark-blood preparation module determines the trigger pulse N based on a parameter representative of the subject's heartrate (Para [0008] – “one or more processors of a magnetic resonance imaging (MRI) machine to execute a method that includes: (a) using a radio frequency (RF) coil to apply none, one, or more preparatory pulses during each of one or more repetition period”, based on Fig. 6 the repetition period for the dark-blood prep (IR pulse) is every two .
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170074959 A1), Ridgeway NPL 2015 “Black Blood Versus Bright Blood Imaging”, and further in view of Kim et al. NPL 2002 “Three-Dimensional Black-Blood Cardiac Magnetic Resonance Coronary Vessel Wall Imaging Detects Positive Arterial Remodeling in Patients with Nonsignificant Coronary Artery Disease”.
Regarding Claim 8, Li and Ridgeway discloses all the elements of the claimed invention as cited in claim 1.
	Conversely Li does not teach wherein the steady-state maintenance step is integrated with the dark-blood preparation for a combined dark-blood and saturation preparation step 
	However Kim discloses wherein the steady-state maintenance step is integrated with the dark-blood preparation for a combined dark-blood and saturation preparation step (Pg. 297 Para: “Three-Dimensional CMR Vessel Wall Imaging” - “The black-blood properties were obtained with a modified local dual-inversion prepulse to null signal from blood and surrounding tissue. To suppress the signal from epicardial fat, a frequency-selective fat suppression prepulse was applied.” Therefore both the dual-inversion prepulse (dark-blood prep) and the fat suppression prepulse (interpreted as the steady-state maintenance step) are both integrated into a prepulse before the data readout).
Li and Kim are both analogous arts considering they are both in the field of cardiac MRI imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Ridgeway to incorporate steady state mainenence 
Regarding Claim 9, Li, Ridgeway, and Kim disclose all the elements of the claimed invention as cited in claims 1 and 8.
	Conversely Li does not teach the combined dark-blood and saturation preparation step comprises a non-selective inversion pulse which inverts the magnetization for all slices of the tissue and a slice selective saturation pulse which saturates the magnetization of the tissue.
	However Ridgeway discloses the combined dark-blood and saturation preparation step comprises a non-selective inversion pulse which inverts the magnetization for all slices of the tissue and a slice selective saturation pulse which saturates the magnetization of the tissue (Pg. 98, Para.4 – “The preparation scheme consists of the addition of two 180° RF pulses followed by a delay, prior to the spin echo pulse sequence (Fig. 12.3 ), Pg. 98, first and second bullet points – “The first 180° pulse inverts the magnetisation of all blood and tissues within range of the RF body transmitter coil. The second 180° pulse re-inverts the magnetisation only within a slice that encompasses the slice to be imaged”).
Li and Ridgeway are both analogous arts considering they are both in the field of black-blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Kim to incorporate combined dark-blood preparation and slice-selective saturation of Ridgeway to achieve the same results. One would have motivation to combine because “suppression of the blood pool signal is more consistent using this method” (Pg. 101 Fig.12.4).
Regarding Claim 16, Li and Ridgeway disclose all the elements of the claimed invention as cited in claim 10.

Conversely Li does not teach the steady-state maintenance step is integrated with the dark-blood preparation and a combined dark-blood and saturation preparation step, wherein the combined dark-blood and saturation preparation step comprises a non-selective inversion pulse which inverts the magnetization for all slices of the tissue and a slice selective saturation pulse which saturates the magnetization of the tissue.
However Ridgeway discloses a combined dark-blood and saturation preparation step, wherein the combined dark-blood and saturation preparation step comprises a non-selective inversion pulse which inverts the magnetization for all slices of the tissue and a slice selective saturation pulse which saturates the magnetization of the tissue (Pg. 98, Para.4 – “The preparation scheme consists of the addition of two 180° RF pulses followed by a delay, prior to the spin echo pulse sequence (Fig. 12.3 ), Pg. 98, first and second bullet point – “The first 180° pulse inverts the magnetisation of all blood and tissues within range of the RF body transmitter coil. The second 180° pulse re-inverts the magnetisation only within a slice that encompasses the slice to be imaged”).
Li and Ridgeway are both analogous arts considering they are both in the field of black-blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate combined dark-blood preparation and slice-selective saturation of Ridgeway to achieve the same results. One would have motivation to combine because “suppression of the blood pool signal is more consistent using this method” (Pg. 101 Fig.12.4).

However Kim discloses the steady-state maintenance step is integrated with the dark-blood preparation (Pg. 297 Para: “Three-Dimensional CMR Vessel Wall Imaging” - “The black-blood properties were obtained with a modified local dual-inversion prepulse to null signal from blood and surrounding tissue. To suppress the signal from epicardial fat, a frequency-selective fat suppression prepulse was applied.” Therefore both the dual-inversion prepulse (dark-blood prep) and the fat suppression prepulse (steady-state maintenance step as stated above in claim 7) are both integrated as a prepulse).
Li and Kim are both analogous arts considering they are both in the field of cardiac MRI imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Ridgeway to incorporate steady state mainenence integrated with the dark-blood preparation of Kim to achieve the same results. One would have motivation to combine because “this novel approach has the potential to quantify subclinical disease.” (Pg. 296 Conclusions).
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170074959 A1), Ridgeway NPL 2015 “Black Blood Versus Bright Blood Imaging”, and further in view of Epstein et al. (US 5997883).
	Regarding Claim 12, Li and Ridgeway disclose all the elements of the claimed invention as cited in claim 10.
	Conversely Li and Ridgeway do not teach wherein the parameter representative of the subject's heartrate is an average value for the heartrate.
	However Epstein discloses the parameter representative of the subject's heartrate is an average value for the heartrate (Col.7 line 41 the average heart rate = (60,000)/RR(avg), Col. 7 line 25 RR(avg)=total views acquired/total heart beats)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Ridgeway to incorporate the average heart rate as a heart rate parameter of Epstein to achieve the same results. One would have motivation to combine “to more efficiently acquire MR data during a fast cardiac MRI scan” (Col.4 lines 1-2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170074959 A1), Ridgeway NPL 2015 “Black Blood Versus Bright Blood Imaging”, and further in view of Simonetti et al. NPL 1996 ““Black Blood” T-2 Weighted Inversion Recovery MR Imaging of the Heart”.
Regarding Claim 13, Li and Ridgeway disclose all the elements of the claimed invention as cited in claim 10.
Conversely Li does not teach wherein determining the trigger pulse value N includes comparing the parameter representative of the subject's heartrate to one or more threshold values or using a lookup table.
However Simonetti discloses wherein determining the trigger pulse value N includes comparing the parameter representative of the subject's heartrate to one or more threshold values or using a lookup table (Pg.50 Table 1 can be used as a lookup table along with Figure 4 on page 51, In Table 1 TR=2 x RR where 2 is the trigger pulse value therefor it can be substituted with N and the TR values in the table can then be substituted based on the value of N and the TI (null point of blood) values can then be found using figure 4, based on the desired imaging results the trigger value can be determined using these values).
Li and Simonetti are both analogous arts considering they are both in the field of cardiac MRI dark blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Ridgeway to incorporate the lookup table of Simonetti to .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed October 22, 2020, with respect to the 35 U.S.C. §102 rejection pertaining to Claims 1 and 5 have been fully considered pertaining to the newly amended content. Examiner finds the argument regarding the newly amended content persuasive therefore the 35 U.S.C. §102 has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ridgeway as stated above. 
Applicant’s arguments, see page 10, filed October 22, 2020, with respect to the 35 U.S.C. §103 rejection pertaining to Claims 2-20 have been fully considered pertaining to the newly amended content not being taught by the secondary references. Examiner finds the argument regarding the newly amended content persuasive. However, upon further consideration, a new grounds of rejection is made in view of Ridgeway as well as Foo as stated above. 
Applicant’s arguments, see pages 10, filed October 22, 2020, with respect to the 35 U.S.C. §103 rejection pertaining to Claims 7 has been fully considered pertaining to the slice selective saturation pulse not being taught by Kim. Applicant argues that Kim teaches a frequency selective saturation pulse where one or more particular frequencies are selected for the pulse. Examiner finds the argument regarding the slice selective pulse persuasive. However, upon further consideration, a new grounds of rejection is made in view of Ridgeway as stated above. 
Applicant’s arguments, see page 11, filed October 22, 2020, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 9 has been fully considered pertaining to the newly amended content not being taught by the secondary references. Examiner finds the argument regarding the newly amended content persuasive. However, upon further consideration, a new grounds of rejection is made in view of Ridgeway as stated above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finn et al. NPL 2006 “Cardiac MR Imaging:  State of the Technology” – this reference teaches a black-blood double-inversion TSE MR sequence (Figure 1). It also teaches a trigger pulse of two heartbeats (Figure 9)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793     

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793